In re Willis, Albert; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 60,995.
Relators represent that the district court has failed to act timely on a motion to correct an illegal sentence they filed on or about August 28, 1997. If relators’ representation is correct, the district court is ordered to consider and act on the motion. The district *1179court is ordered to provide this Court with a copy of its judgment.
LEMMON, J., not on panel.